314 F.3d 1070
Chrystine M. LAWSON, an individual; Campus Labor Action Coalition, an unincorporated association, Plaintiffs-Appellants,v.CITY OF SANTA BARBARA, a municipal corporation; Mike Carpenter; Richard C. Johns, in their official capacity, Defendants-Appellees.
No. 01-56150.
United States Court of Appeals, Ninth Circuit.
Filed December 27, 2002.

Daniel P. Tokaji, ACLU Foundation of Southern California, Los Angeles, CA, Gilbert Gaynor, Santa Barbara, CA, for Plaintiffs-Appellants.
Janet K. McGinnis, Asst. City Atty, Santa Barbara, CA, for Defendants-Appellees.
Before WALLACE, KOZINSKI and PAEZ, Circuit Judges.

ORDER

1
The previous opinion, filed November 13, 2002, is withdrawn, and a memorandum disposition is filed in its stead.